Exhibit 10.3
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT, dated as of November 15, 2011 (this
“Agreement”), is by and between McJunkin Red Man Holding Corporation, a Delaware
corporation (the “Company”), and James E. Braun (the “Executive,” together with
the Company, the “Parties”).
     WHERAS, the Company desires to employ the Executive as its Executive Vice
President and Chief Financial Officer; and
     WHEREAS, the Executive desires to serve as the Company’s Executive Vice
President and Chief Financial Officer on the terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other valid consideration, the sufficiency of which is acknowledged, the
Parties hereto agree as follows:
     Section 1. Employment.
     1.1. Term. The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company, in each case pursuant to this Agreement,
for a period ending on the earlier to occur of (i) the third (3rd) anniversary
of the date hereof and (ii) the termination of the Executive’s employment in
accordance with Section 3 hereof (the “Term”).
     1.2. Duties. During the Term, the Executive shall serve as the Company’s
Executive Vice President and Chief Financial Officer and in such other positions
as an officer or director of the Company and such affiliates of the Company as
the Executive and the board of directors of the Company (the “Board”) shall
mutually agree from time to time. In such positions, the Executive shall perform
such duties, functions and responsibilities during the Term commensurate with
the Executive’s positions as reasonably directed by the Chief Executive Officer
of the Company (the “CEO”).
     1.3. Exclusivity. During the Term, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive shall devote
his full time and attention to the business and affairs of the Company, shall
faithfully serve the Company, and shall in all material respects conform to and
comply with the lawful and reasonable directions and instructions given to him
by the CEO, consistent with Section 1.2 hereof. During the Term, the Executive
shall use his best efforts to promote and serve the interests of the Company and
shall not engage in any other business activity, whether or not such activity
shall be engaged in for pecuniary profit; provided, however, that it shall not
be a violation of this Agreement for the Executive to engage in other outside
business activities with the Board’s prior written consent.
     Section 2. Compensation.
     2.1. Salary. As compensation for the performance of the Executive’s
services hereunder, during the Term, the Company shall pay to the Executive a
salary at an annual rate of Four Hundred Twenty-Five Thousand Dollars
($425,000), payable in accordance with the

 



--------------------------------------------------------------------------------



 



Company’s standard payroll policies (the “Base Salary”). The Base Salary will be
reviewed annually and may be adjusted upward by the Board (or a committee
thereof) in its discretion, based on competitive data and the Executive’s
performance. No increase in Base Salary shall limit or reduce any other right or
obligation to the Executive under this Agreement and the Base Salary shall not
be reduced at any time (including after any such increase).
     2.2. Annual Bonus. Beginning with the fiscal year that commences on
January 1, 2012, for each completed fiscal year occurring during the Term, the
Executive shall be eligible to receive additional cash incentive compensation
pursuant to the annual bonus plan of the Company in effect at the relevant time
(the “Annual Bonus”). The Executive’s target Annual Bonus shall be sixty-seven
percent (67%) of the Executive’s Base Salary as in effect at the beginning of
the relevant fiscal year, with the actual Annual Bonus to be based upon such
individual and/or Company performance criteria established for each such fiscal
year by the Board in consultation with the CEO. In respect of fiscal year 2011,
the Executive shall be eligible to receive a pro rata bonus calculated based on
actual performance through the end of the 2011 fiscal year and the number of
days that the Executive was employed by the Company during such year.
     2.3. Equity Awards. Subject to the approval of the board of directors of
the Company, at its November 2011 meeting, the Executive shall be granted stock
options in respect of shares of common stock of the Company, with an aggregate
grant date value of $3 Million Dollars ($3,000,000), and with an exercise price
per share equal to the fair market value of a share of common stock of the
Company as of the date of grant. All such stock options shall become vested over
time in equal installments on the third (3rd), fourth (4th) and fifth (5th)
anniversaries of the date of grant, conditioned on continued employment through
each applicable vesting date and subject to accelerated vesting under certain
circumstances. In addition, in the future the Executive may be granted
additional equity awards in respect of shares of common stock of the Company, as
determined by the board of directors in its sole discretion from time to time.
     2.4. Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health and other group insurance and other employee benefit
plans and programs of the Company as in effect from time to time on the same
basis as other senior executives of the Company.
     2.5. Vacation. For each full calendar year during the Term, the Executive
shall be entitled to four (4) weeks of paid vacation.
     2.6. Business Expenses. The Company shall pay or reimburse the Executive
for all commercially reasonable business out-of-pocket expenses that the
Executive incurs during the Term in performing his duties under this Agreement
upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof) and in effect from time to time.

2



--------------------------------------------------------------------------------



 



     Section 3. Employment Termination.
     3.1. Termination of Employment. The Company may terminate the Executive’s
employment for any reason during the Term, and the Executive may voluntarily
terminate his employment for any reason during the Term, in each case (other
than a termination by the Company for Cause) at any time upon not less than
thirty (30) days’ notice to the other party. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
entitled to any Base Salary earned but unpaid through the date of termination,
any earned but unpaid Annual Bonus for completed fiscal years, and any
unreimbursed expenses in accordance with Section 2.6 hereof and, to the extent
not theretofore paid or provided, any other amounts or benefits required to be
paid or provided under any plan, program, policy or practice or other contract
or agreement of the Company and its affiliated companies through the date of
termination of employment (collectively, the “Accrued Amounts”).
     3.2. Certain Terminations.
     (a) Termination by the Company other than for Cause or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated during the Term (i) by the Company other than for Cause or Disability
or (ii) by the Executive for Good Reason, in addition to the Accrued Amounts the
Executive shall be entitled to the following payments and benefits: (x) the
continuation of his Base Salary at the rate in effect immediately prior to the
date of termination for a period of twelve (12) months (“Severance Payments”),
(y) the continuation on the same terms as an active senior executive of medical
benefits the Executive would otherwise be eligible to receive as an active
senior executive of the Company for twelve (12) months or until such earlier
time as the Executive becomes eligible for medical benefits from a subsequent
employer and (z) a pro rata Annual Bonus for the fiscal year in which the
termination occurs, based on the Company’s actual performance through the end of
such fiscal year and the number of days the Executive was employed during such
fiscal year (the “Pro Rata Annual Bonus Payment”) ((x), (y) and (z) collectively
referred to as the “Severance Benefits”). The Company’s obligations to pay and
provide the Severance Benefits shall be conditioned upon: (i) the Executive’s
continued compliance with his obligations under Section 4 of this Agreement and
(ii) the Executive’s execution, delivery and non-revocation of a valid and
enforceable general release of claims (the “Release”) in the form attached
hereto as Exhibit A. In the event that the Executive breaches any of the
covenants set forth in Section 4 of this Agreement, the Executive will
immediately return to the Company any portion of the Severance Benefits that
have been paid to the Executive pursuant to this Section 3.2(a). Subject to
Section 3.2(d), the Severance Payments will commence to be paid to the Executive
on the sixtieth (60th) day following the termination of the Executive’s
employment, provided that the Release has been executed, delivered and has
become irrevocable as of such date. The Pro Rata Annual Bonus Payment will be
paid at the time the Company ordinarily pays incentive bonuses to its
executives.
     (b) Termination upon Death or Disability. If the Executive’s employment is
terminated due to the Executive’s death or Disability, in addition to the
Accrued

3



--------------------------------------------------------------------------------



 



Amounts, the Executive (or the Executive’s estate, if applicable) shall be
entitled to receive a Pro Rata Annual Bonus Payment.
     (c) Definitions. For purposes of this Section 3.2, the following terms
shall have the following meanings:
     (1) “Cause” shall mean the Executive’s (i) continuing failure, for more
than 10 days after the Company’s written notice to the Executive thereof, to
perform such duties as are reasonably requested by the Company; (ii) failure to
observe material policies generally applicable to officers or employees of the
Company unless such failure is capable of being cured and is cured within
10 days of the Executive receiving written notice of such failure; (iii) failure
to cooperate with any internal investigation of the Company; (iv) commission of
any act of fraud, theft or financial dishonesty with respect to the Company or
indictment or conviction of any felony; (v) material violation of the provisions
of this Agreement unless such violation is capable of being cured and is cured
within 10 days of the Executive receiving written notice of such violation;
(vi) chronic absenteeism; or (vii) abuse of alcohol or another controlled
substance.
     (2) “Disability” shall mean the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Company in which
Executive participates, or, if there is no such plan, the Executive’s inability,
due to physical or mental ill health, to perform the essential functions of the
Executive’s job, with or without a reasonable accommodation, for 180 days during
any 365 day period irrespective of whether such days are consecutive.
     (3) “Good Reason” shall mean (i) a material and adverse change in the
Executive’s duties or responsibilities, or (ii) a reduction in the Executive’s
Base Salary or target Annual Bonus.
     (d) Section 409A Specified Employee. If the Executive is a “specified
employee” for purposes of Section 409A of the United States Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations thereunder, to the
extent required to comply with Section 409A of the Code, any Severance Benefits
required to be made pursuant to Section 3.2(a) which are subject to Section 409A
of the Code shall not commence until one day after the day which is six
(6) months from the date of termination, with the first payment equaling six
(6) months of his Base Salary at the rate in effect immediately prior to the
date of termination. For purposes of this Agreement, the Executive’s employment
with the Company shall be considered to have terminated when the Executive
incurs a “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and applicable administrative guidance
issued thereunder.
     3.3. Exclusive Remedy. The foregoing payments and benefits upon termination
of the Executive’s employment shall constitute the exclusive severance benefits
due the Executive upon a termination of his employment under this Agreement.

4



--------------------------------------------------------------------------------



 



     3.4. Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination, from all positions
he then holds as an officer, director, employee and member of the Board (and any
committee thereof) and the board of directors (and any committee thereof) of any
of the Company’s affiliates.
     3.5. Cooperation. Following the termination of the Executive’s employment
with the Company for any reason, the Executive agrees to reasonably cooperate
with the Company upon reasonable request of the Board and to be reasonably
available to the Company with respect to matters arising out of the Executive’s
services to the Company and its subsidiaries. The Company shall pay the
Executive a reasonable fee for any such services and promptly reimburse the
Executive for expenses reasonably incurred in connection with such matters.

  Section 4.   Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Interference with Business Relationships; Proprietary Rights.

     4.1. Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company, the Executive will be exposed to and
will receive information relating to the confidential affairs of the Company and
its affiliates, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and its affiliates and other forms of information considered by the
Company and its affiliates to be confidential or in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) (collectively, the “Confidential Information”). The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each a “Person”) other than in connection with the Executive’s
employment with the Company without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with his employment with the Company, unless required by law to
disclose such information, in which case the Executive shall provide the Company
with written notice of such requirement as far in advance of such anticipated
disclosure as possible. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during the
Executive’s employment with the Company, and any copies thereof in his (or
capable of being reduced to his) possession; provided, however, that the
Executive may retain his full rolodex or similar address and telephone
directories.

5



--------------------------------------------------------------------------------



 



     4.2. Non-Competition. By and in consideration of the Company’s entering
into this Agreement and the payments to be made and the benefits to be provided
hereunder and in further consideration of the Executive’s exposure to the
Confidential Information of the Company and its affiliates, the Executive agrees
that the Executive shall not, during the Executive’s employment with the Company
(whether during the Term or thereafter) and for a period of twelve (12) months
thereafter (the “Restriction Period”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below) and in connection with the
Executive’s association directly or indirectly engage in any activity that is
similar to any activity that the Executive was engaged in with the Company
during the 12 months preceding the date of termination; provided, that in no
event shall ownership of one percent (1%) or less of the outstanding securities
of any class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Section 4.2, so long as the Executive does not have, or exercise, any rights to
manage or operate the business of such issuer other than rights as a stockholder
thereof. For purposes of this paragraph, “Restricted Enterprise” shall mean any
Person that is actively engaged in any geographic area in any business which is
either (i) in competition with the business of the Company or any of its
subsidiaries or affiliates or (ii) proposed to be conducted by the Company or
any of its subsidiaries or affiliates in their respective business plans as in
effect at that time. During the Restriction Period, upon request of the Company,
the Executive shall notify the Company of the Executive’s then-current
employment status.
     4.3. Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of the Company or any of its affiliates.
     4.4. Interference with Business Relationships. During the Restriction
Period (other than in connection with carrying out his responsibilities for the
Company and its affiliates), the Executive shall not directly or indirectly
contact, induce or solicit (or assist any Person to contact, induce or solicit)
any customer or client of the Company or its subsidiaries to terminate its
relationship or otherwise cease doing business in whole or in part with the
Company or its subsidiaries, or directly or indirectly interfere with (or assist
any Person to interfere with) any material relationship between the Company or
its subsidiaries and any of its or their customers or clients so as to cause
harm to the Company or its affiliates.
     4.5. Extension of Restriction Period. The Restriction Period shall be
tolled for any period during which the Executive is in breach of any of
Sections 4.2, 4.3 or 4.4 hereof.
     4.6. Proprietary Rights. The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by him, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of

6



--------------------------------------------------------------------------------



 



the Company and its affiliates (the “Developments”). Except to the extent any
rights in any Developments constitute a work made for hire under the U.S.
Copyright Act, 17 U.S.C. § 101, et seq., that are owned ab initio by the Company
and/or its applicable affiliate, the Executive assigns all of his right, title
and interest in all Developments (including all intellectual property rights
therein) to the Company or its nominee without further compensation, including
all rights or benefits therefore, including without limitation the right to sue
and recover for past and future infringement. The Executive acknowledges that
any rights in any Developments constituting a work made for hire under the U.S.
Copyright Act, 17 U.S.C § 101, et seq., are owned upon creation by the Company
and/or its applicable affiliate as the Executive’s employer. Whenever requested
to do so by the Company, the Executive shall execute any and all applications,
assignments or other instruments which the Company shall deem necessary to apply
for and obtain trademarks, patents or copyrights of the United States or any
foreign country or otherwise protect the interests of the Company and its
affiliates therein. These obligations shall continue beyond the end of the
Executive’s employment with the Company with respect to inventions, discoveries,
improvements or copyrightable works initiated, conceived or made by the
Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives. In connection with his execution of this Agreement, the
Executive has informed the Company in writing of any interest in any inventions
or intellectual property rights that he holds as of the date hereof as set forth
on Exhibit B hereto (the “Existing Inventions”). Notwithstanding anything to the
contrary herein, the Developments shall not include any Existing Inventions. If
the Company is unable for any reason, after reasonable effort, to obtain the
Executive’s signature on any document needed in connection with the actions
described in this Section 4.6, the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and on the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 4.6 with the same legal
force and effect as if executed by the Executive.
     4.7. Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the Parties agree not to disclose
the terms of this Agreement to any Person; provided the Executive may disclose
this Agreement and/or any of its terms to the Executive’s immediate family,
financial advisors and attorneys, so long as the Executive instructs every such
Person to whom the Executive makes such disclosure not to disclose the terms of
this Agreement further.
     4.8. Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any Severance Benefits paid or provided by the Company
to the Executive. The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from

7



--------------------------------------------------------------------------------



 



the Executive. The Executive and the Company further agree that the provisions
of the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company and its affiliates because of the
Executive’s access to Confidential Information and his material participation in
the operation of such businesses.
     Section 5. Representations.
     The Executive represents and warrants that (i) he is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, that in any way limits the Executive’s ability to be
employed by the Company, to enter into this Agreement or to perform his
obligations to the Company and (ii) he is not otherwise unable to enter into and
fully perform his or its obligations under this Agreement.
     Section 6. Non-Disparagement.
     The Executive agrees not to make any statement (other than statements made
in connection with carrying out his responsibilities for the Company and its
affiliates) that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Company or any of its subsidiaries, affiliates,
employees, officers, directors or stockholders. The Company and its subsidiaries
and affiliates shall advise their officers and directors not to make any such
statement regarding the Executive.
     Section 7. Withholding.
     The Company may withhold from any amounts payable under this Agreement such
Federal, state local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. The Executive shall be solely
responsible for the payment of all taxes relating to the payment or provision of
any amounts or benefits hereunder.
     Section 8. Miscellaneous.
     8.1. Indemnification. The Company shall indemnify the Executive to the
fullest extent provided under the Company’s By-Laws. The Company shall also
maintain director and officer liability insurance in such amounts and subject to
such limitations as the Board shall, in good faith, deem appropriate for
coverage of directors and officers of the Company.
     8.2. Amendments and Waivers. This Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the Parties; provided, that the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at

8



--------------------------------------------------------------------------------



 



law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
     8.3. Assignment; No Third-Party Beneficiaries. This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Agreement shall confer upon any Person
not a party to this Agreement, or the legal representatives of such Person, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.
     8.4. Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (a) personal delivery (including
receipted courier service) or overnight delivery service, (b) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(c) reputable commercial overnight delivery service courier or (d) registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below:

             
 
  If to the Company:       McJunkin Red Man Holding Corporation
 
          2 Houston Center, Suite 3100
 
          909 Fannin Street
 
          Houston, TX 77010
 
          Attention: Legal Department
 
          Facsimile: (713) 655-0159
 
           
 
  with a copy to:       Fried, Frank, Harris, Shriver & Jacobson LLP
 
          One New York Plaza
 
          New York, NY 10004
 
          Attention: Robert C. Schwenkel and Murray Goldfarb
 
          Facsimile: (212) 859-4000
 
           
 
  If to the Executive:       James E. Braun, at his principal office
 
          at the Company (during the Term), and
 
          at all times to his principal residence as
 
          reflected in the records of the Company.

     All such notices, requests, consents and other communications shall be
deemed to have been given when received. Either party may change its facsimile
number or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Party notice in
the manner then set forth.
     8.5. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights and obligations of the Parties shall be governed
by, the laws of the State of New York, without giving effect to the conflicts of
law principles thereof.

9



--------------------------------------------------------------------------------



 



     8.6. Severability. Whenever possible, each provision or portion of any
provision of this Agreement, including those contained in Section 4 hereof, will
be interpreted in such manner as to be effective and valid under applicable law
but the invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.
     8.7. Entire Agreement. From and after the date hereof, this Agreement shall
constitute the entire agreement between the Parties, and supersede all prior
representations, agreements and understandings (including any prior course of
dealings), both written and oral, between the Parties with respect to the
subject matter hereof.
     8.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
     8.9. Binding Effect. This Agreement shall inure to the benefit of, and be
binding on, the successors of each of the Parties, including, without
limitation, the Executive’s heirs and the personal representatives of the
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Company.
     8.10. General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and sub clauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include”, “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations.
     8.11. Mitigation. Notwithstanding any other provision of this Agreement,
(a) the Executive will have no obligation to mitigate damages for any breach or
termination of this Agreement by the Company, whether by seeking employment or
otherwise and (b) the amount of any payment or benefit due the Executive after
the date of such breach or termination will not be reduced or offset by any
payment or benefit that the Executive may receive from any other source.
     8.12. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in the least restrictive manner necessary to comply
with such requirements and without resulting in any diminution in the value of
payments or benefits to the Executive.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

            McJUNKIN RED MAN HOLDING CORPORATION
      By:   /s/ Andrew R. Lane         Name:   Andrew R. Lane        Title:  
Chairman, President &
Chief Executive Officer                /s/ James E. Braun         James E.
Braun   

[Employment Agreement with J. Braun]

11



--------------------------------------------------------------------------------



 



Exhibit A
Release
     1. In consideration of the payments and benefits to be made under the
Employment Agreement, dated as of November 1, 2011 (the “Employment Agreement”),
to which James E. Braun (the “Executive”) and McJunkin Red Man Holding
Corporation (the “Company”) (each of the Executive and the Company, a “Party”
and collectively, the “Parties”) are parties, the sufficiency of which the
Executive acknowledges, the Executive, with the intention of binding himself and
his heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company and each of its subsidiaries and
affiliates (the “Company Affiliated Group”), their present and former officers,
directors, executives, shareholders, agents, attorneys, employees and employee
benefit plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party
including, but not limited to, those arising out of or relating to (i) the
Employment Agreement, (ii) the Executive’s employment with the Company or any of
its subsidiaries and affiliates, or (iii) any termination of such employment,
including claims (a) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (b) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (c) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (d) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:
     (A) rights of the Executive arising under, or preserved by, this Release or
Section 3 of the Employment Agreement;
     (B) the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;
     (C) claims for benefits under any health, disability, retirement, life
insurance or other similar employee benefit plan (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group; and

 



--------------------------------------------------------------------------------



 



     (D) rights to indemnification the Executive has or may have under the
by-laws or certificate of incorporation of any member of the Company Affiliated
Group or as an insured under any director’s and officer’s liability insurance
policy now or previously in force.
     2. The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.
     3. This Release applies to any relief no matter how called, including,
without limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.
     4. The Executive specifically acknowledges that his acceptance of the terms
of this Release is, among other things, a specific waiver of his rights, claims
and causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything contained herein purport, to
be a waiver of any right or claim or cause of action which by law the Executive
is not permitted to waive.
     5. As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that he has been given but not utilized a period of
twenty-one (21) days to consider whether to execute this Release. If the
Executive accepts the terms hereof and executes this Release, he may thereafter,
for a period of seven (7) days following (and not including) the date of
execution, revoke this Release as it relates to the release of claims arising
under the ADEA. If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed. If such a revocation occurs, the Executive shall irrevocably forfeit
any right to payment and provision of the Severance Benefits (as defined in the
Employment Agreement), but the remainder of the Employment Agreement shall
continue in full force.
     6. Other than as to rights, claims and causes of action arising under the
ADEA, this Release shall be immediately effective upon execution by the
Executive.
     7. The Executive acknowledges and agrees that he has not, with respect to
any transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.
     8. The Executive acknowledges that he has been advised to seek, and has had
the opportunity to seek, the advice and assistance of an attorney with regard to
this Release, and has been given a sufficient period within which to consider
this Release.
     9. The Executive acknowledges that this Release relates only to claims
which exist as of the date of this Release.

2



--------------------------------------------------------------------------------



 



     10. The Executive acknowledges that the Severance Benefits he is receiving
in connection with this Release are in addition to anything of value to which
the Executive is entitled from the Company and are more than adequate
consideration for the execution of this Release.
     11. Each provision hereof is severable from this Release, and if one or
more provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
     12. This Release constitutes the complete agreement of the Parties in
respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein.
     13. The failure to enforce at any time any of the provisions of this
Release or to require at any time performance by another party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Release, or any part hereof, or the right of
any party thereafter to enforce each and every such provision in accordance with
the terms of this Release.
     14. This Release may be executed in several counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. Signatures delivered by facsimile shall be deemed
effective for all purposes.
     15. This Release shall be binding upon any and all successors and assigns
of the Executive and the Company.
     16. Except for issues or matters as to which federal law is applicable,
this Release shall be governed by and construed and enforced in accordance with
the laws of the State of New York without giving effect to the conflicts of law
principles thereof.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of
the Parties, all as of ___________________________.

            McJUNKIN RED MAN HOLDING CORPORATION
      By:           Name:   Andrew R. Lane        Title:   Chairman, President &
Chief Executive Officer                         James E. Braun           

4



--------------------------------------------------------------------------------



 



         

Exhibit B
Existing Inventions
None.

 